Citation Nr: 0943829	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  05-23 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for right ear hearing 
loss.

2.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper and lower extremities, 
including as due to undiagnosed illness.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for short-term memory 
loss, including as due to undiagnosed illness.

5.  Entitlement to service connection for visual floaters, 
including as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1988 to 
August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon. 

The Veteran had an informal hearing with a decision review 
officer (DRO) in September 2004 and testified before the 
undersigned Veterans Law Judge at a hearing in June 2009.  A 
summary of the September 2004 hearing and a transcript of the 
June 2009 hearing are of record.

Additionally, in February 2009, the United States Court of 
Appeals for Veterans Claims (Court) held that, when a 
claimant identifies PTSD without more, it cannot be 
considered a claim limited only to that diagnosis, but rather 
must be considered a claim for any mental disability that may 
reasonably be encompassed by several factors including the 
claimant's description of the claim, the symptoms the 
claimant describes, and the information the claimant submits 
or that VA obtains in support of the claim.  The Court found 
that such an appellant did not file a claim to receive 
benefits only for a particular diagnosis, but for the 
affliction (symptoms) his mental condition, whatever it is, 
causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Thus, in accordance with Clemons, VA must consider in the 
instant case whether the Veteran has any psychiatric 
disability that is etiologically related to his military 
service.  Here, the Veteran has been diagnosed with major 
depressive disorder, but a claim for service connection for a 
psychiatric disability other than PTSD has not been addressed 
by the RO.  The Board therefore REFERS the issue of service 
connection for a psychiatric disability other than PTSD to 
the RO for adjudication.

The issue of service connection for PTSD being remanded is 
addressed in the REMAND that follows the decision below.


FINDINGS OF FACT

1.  By a December 1996 rating decision, the RO denied the 
Veteran's claim for service connection for bilateral hearing 
loss; the Veteran did not appeal.

2.  The evidence related to the Veteran's claim for service 
connection for hearing loss that was received since the 
December 1996 rating decision relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.

3.  The Veteran does not have a right ear hearing disability 
as defined by VA.

4.  The Veteran does not have peripheral neuropathy of the 
bilateral upper and lower extremities that is related to his 
military service.

5  The Veteran does not have short-term memory loss that is 
related to his military service.

6.  The Veteran does not have visual floaters that are 
related to his military service.




CONCLUSIONS OF LAW

1.  A December 1996 rating decision denying service 
connection for hearing loss is final; new and material 
evidence sufficient to reopen the Veteran's claim has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 20.1103 (2009).  

2.  The Veteran does not have right ear hearing loss that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).

3.  The Veteran does not have peripheral neuropathy of the 
bilateral upper and lower extremities that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 
(2009).

4.  The Veteran does not have short-term memory loss that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.317 (2009).

5.  The Veteran does not have visual floaters that are the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Merits of the Claims

The Veteran contends that he has right ear hearing loss, 
peripheral neuropathy of the bilateral upper and lower 
extremities, short-term memory loss, and visual floaters 
related to his military service.
Claim to Reopen

The Veteran was denied service connection for bilateral 
hearing loss in December 1996.  The claim was denied because 
no hearing loss was shown during a VA examination and during 
service.  Notice of the denial was sent to the Veteran on 
December 9, 1996; the Veteran did not appeal.  The Veteran 
applied to have his claim reopened in correspondence received 
in July 2002.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
initiated within one year of the notice of decision, or 
within 60 days of the issuance of the statement of the case 
(SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 
(2009); 38 C.F.R. §§ 19.129, 19.192 (1988).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the December 
1996 rating decision consisted of the Veteran's STRs through 
the end of his active duty in 1995 and a VA examination done 
in September 1996.  

The relevant evidence received since the December 1996 denial 
consists of VA examinations in May 2003 and March 2007, and 
VA treatment records.  The evidence shows that the Veteran 
has hearing loss, although not constituting a disability for 
VA purposes.

Because the newly received evidence relates to an 
unestablished fact necessary to reopen the previously denied 
claim of service connection for hearing loss, namely, 
evidence of right ear hearing loss, the Board finds that it 
is both new and material.  

The Board thus finds that new and material evidence adequate 
to reopen the previously denied claim of service connection 
for hearing loss, and the application to reopen will 
therefore be granted.

Service connection

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Right ear hearing loss

Certain chronic diseases, including sensorineural hearing 
loss, may be presumptively service connected if they become 
manifest to a degree of 10 percent or more within one year of 
leaving qualifying military service.  38 C.F.R. §§ 
3.307(a)(3); 3.309(a) (2009).  Moreover, the absence of 
evidence of hearing loss in service is not a bar to service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The Board notes that the Veteran is service-connected for 
hearing loss of the left ear; accordingly acoustic trauma is 
conceded.  The Veteran's service treatment records are of 
record and show no complaints of, or treatment for, hearing 
loss.  

The Veteran was afforded a VA audiologic examination in June 
2005.  His medical records were reviewed.  The Veteran's 
puretone thresholds, in decibels, were as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
10
LEFT
30
25
45
50
60

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 96 percent in the 
right ear.  

The Veteran was afforded another VA audiologic examination in 
March 2007.  His medical records were not available for 
review.  The examiner was unable to establish reliable 
voluntary puretone thresholds.  Speech audiometry (in 
accordance with the Maryland CNC test) revealed speech 
recognition ability of 86 percent in the right ear.  However, 
the examiner opined that caution should be expressed when 
interpreting speech recognition results because the Veteran 
was talking to himself during the test procedure.  The 
examiner seriously questioned both the validity and 
reliability of that test.  The examiner noted that no comment 
was offered regarding the Veteran's present hearing 
sensitivity due to unreliable voluntary responses to puretone 
testing.

Here, there is no evidence of record showing that the Veteran 
currently has any hearing impairment that warrants service 
connection under VA standards, including within any 
presumptive period.  The June 2003 audiological examination 
did not show a hearing loss disability as defined by VA 
regulation.  The Board acknowledges that the March 2007 
examination showed a speech recognition ability that warrants 
service connection.  However, the examiner questioned the 
validity and reliability of that test.  Therefore, since the 
examination was not deemed valid and reliable, service 
connection cannot be granted based on that examination.  The 
competent medical evidence of record shows that the Veteran's 
audiometric findings and speech discrimination scores do not 
show hearing loss disability as defined by VA regulation.  
38 C.F.R. § 3.385.  

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosed right ear hearing loss, service connection may not 
be granted.  See also Degmetich v. Brown, 104 F. 3d 1328 
(Fed. Cir. 1997).  The Veteran's claim fails based on this 
lack of a current disability.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for 
right ear hearing loss is denied.  See 38 U.S.C.A §5107 (West 
2002 & Supp. 2009).

Gulf War Claims

Service connection may also be warranted for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117 (West 2002 & Supp. 2009); 38 C.F.R. § 3.317 
(2009).

Persian Gulf veteran means a veteran who, during the Persian 
Gulf War, served on active military, naval, or air service in 
the Southwest Asia theater of operations, which includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 C.F.R. § 3.317(d).

For purposes of section 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi-symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness, unlike those for direct 
service connection, there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Further, lay persons are competent to report 
objective signs of illness.  Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome.  A medically unexplained chronic 
multi-symptom illness means a diagnosed illness without 
conclusive pathophysiology or etiology that is characterized 
by overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both 
signs, in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification.  38 C.F.R. § 
3.317(a)(3). Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic multi-
symptom illness include, but are not limited to, the 
following: (1) fatigue; (2) signs or symptoms involving skin; 
(3) headache; (4) muscle pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper 
or lower); (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. § 3.317(c).
 
Peripheral neuropathy of the bilateral upper and lower 
extremities

The Veteran contends that he has numbness and tingling in his 
bilateral upper and lower extremities related to service in 
the Gulf War.  His STRs are of record and show no treatment 
for, or diagnosis of, numbness and tingling in his bilateral 
upper and lower extremities.

The Veteran was afforded a VA Gulf War examination in May 
2003.  His claims file was reviewed.  Following an exhaustive 
examination, the Veteran was diagnosed with intermittent 
tingling or numbness in hands, arms, and legs.  The examiner 
opined that it was more probably than not secondary to 
obesity and not representing a symptom of an undiagnosed 
illness, nor specifically a neuropathy.  Nerve conduction 
testing revealed no evidence of peripheral polyneuropathy in 
left lower or upper extremity.  The examiner noted that the 
Veteran was intolerant of testing, and a limited study was 
performed on the Veteran's left side.  

A letter from V.C., M.D. dated in August 2004 reveals that 
the Veteran had extremities tingling, with etiology unclear.  
The letter does not include any medical records, nor does it 
show a rationale for why the etiology was considered to be 
unclear.

Here, the Veteran's STRs do not show any evidence of any in-
service incurrence or aggravation of an injury or disease to 
his bilateral upper and lower extremities, nor has the 
Veteran identified or contended any injury or disease 
incurred in service.  Rather, the Veteran contends that his 
numbness and tingling is a result of serving in the Persian 
Gulf War.  The Veteran's DD-214 confirms his service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  
The Board finds that the Veteran's disability of his 
bilateral upper and lower extremities is not a qualifying 
chronic disability for the purposes of 38 C.F.R. § 3.317.  It 
is not an undiagnosed illness, as it has been attributed to 
his obesity.  The Board acknowledges Dr. V.C.'s opinion that 
the disability is of unknown etiology, but does not find this 
opinion persuasive as it does not include any rationale or 
medical records to support the opinion.  Rather, the Board 
finds the VA examiner's opinion more probative as a rationale 
was provided based on an examination of the Veteran and 
review of his medical records.

It also is not a medically unexplained chronic multi-symptom 
illness, as it is not one defined by a cluster of signs or 
symptoms such as those listed in 38 C.F.R. § 3.317(b).  The 
competent medical evidence of record does not show that 
service connection is warranted based on the Veteran's 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Additionally, direct service 
connection is not warranted as no in-service incurrence or 
aggravation of an injury or disease to his bilateral upper 
and lower extremities has been shown.  There is absent from 
the record competent medical evidence linking peripheral 
neuropathy of the bilateral upper and lower extremities to 
the Veteran's service.  No medical professional provides 
findings or opinions to that effect, and neither the Veteran 
nor his representative has presented or alluded to the 
existence of any such medical evidence or opinion.  There is 
simply a lack of any medical evidence demonstrating that his 
current disability is related to military service.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for 
peripheral neuropathy of the bilateral upper and lower 
extremities is denied.  See 38 U.S.C.A §5107 (West 2002 & 
Supp. 2009).

Short-term memory loss  

The Veteran contends that he has short-term memory loss as a 
result of an undiagnosed illness.  His STRs are of record and 
show no treatment for, or diagnosis of, memory loss.

The May 2003 VA Gulf War examiner opined that the Veteran's 
short-term memory loss seemed more likely than not to be 
secondary to depression.  He also opined that the Veteran's 
self-treatment with alcohol could be a contributing factor as 
well. 

Here, there is no competent medical evidence that indicates 
that the Veteran's short-term memory loss is related to his 
military service.  Service connection is not warranted based 
on the Veteran's service in the Southwest Asia theater of 
operations during the Persian Gulf War.  It is not due to an 
undiagnosed illness, as a VA examiner opined that it was 
secondary to his depression.  Additionally, it is not a 
qualifying chronic disability defined by a cluster of signs 
or symptoms such as those listed in 38 C.F.R. § 3.317(b).  
Moreover, direct service connection is not warranted as no 
in-service incurrence or aggravation of an injury to his head 
or brain has been shown.  No medical professional provides 
findings or opinions regarding the Veteran's short-term 
memory loss being due to service, and neither the Veteran nor 
his representative has presented or alluded to the existence 
of any such medical evidence or opinion.  There is simply a 
lack of any medical evidence demonstrating that his current 
disability is related to military service.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for 
short-term memory loss is denied.  See 38 U.S.C.A §5107 (West 
2002 & Supp. 2009).

Visual floaters

The Veteran contends that he has visual floaters as a result 
of an undiagnosed illness.  His STRs are of record and show 
no treatment for, or diagnosis of, visual floaters.  A record 
dated in March 1989 shows that the Veteran complained of eye 
pain, itching, discharge, and redness.  The rest of his STRs 
are silent for any complaints related to his eyes.

At his Gulf War examination, the Veteran reported vision 
difficulty.  He reported seeing some moving objects in the 
periphery of his vision, sometimes when driving, and 
sometimes some sort of blackish spots.  He was diagnosed with 
possible visual hallucinations or substance related visual 
changes, or possible other neurological manifestation.  

The Veteran was afforded a VA examination specifically for 
his eyes in June 2003.  The Veteran did not mention seeing 
spots in his peripheral vision.  He had a normal eye 
examination and was not diagnosed with visual floaters.  
Rather, he was diagnosed with possible allergy or sensitivity 
to environmental pollution due to his complaints of his eyes 
stinging and burning.

VA treatment records dated from May 2003 to March 2007 do not 
show any complaints of vision floaters.  A record dated in 
June 2006 reveals that the Veteran denied having any eye 
symptoms.

Here, there is no competent medical evidence of visual 
floaters.  The Board acknowledges that the Veteran is 
competent to testify about visual floaters.  Competent 
testimony is limited to that which the witness has actually 
observed, and is within the realm of his personal knowledge; 
such knowledge comes to a witness through use of his senses, 
that which is heard, felt, seen, smelled or tasted.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  The Board acknowledges that 
the Veteran reported vision problems at the Gulf War 
examination in May 2003; however, at the examination 
specifically for his eyes in June 2003, no visual floaters 
were reported and no vision problems were diagnosed.  
Additionally, none of the VA treatment records show any 
complaints of visual floaters; the Veteran specifically 
denied any eye symptoms in June 2006.  Notwithstanding the 
Veteran's competent testimony of visual floaters, the medical 
records do not support his contentions.  

Even if the Veteran does have visual floaters, there is no 
evidence in the record to indicate that they are related to 
his military service.  With regards to whether they are 
related to an undiagnosed illness, the Board finds that they 
do not meet the definition of an undiagnosed illness as they 
have not been shown to be a condition that by history, 
physical examination, and laboratory testing cannot be 
attributed to a known clinical diagnosis.  In this regard, 
the Board notes that the Gulf War examiner provided possible 
etiologies of visual hallucinations, substance related visual 
changes, or possible other neurological manifestation.  While 
no definitive clinical diagnosis has been shown, the Board 
finds that the absence of such diagnosis is only by virtue of 
the fact that the Veteran failed to report any visual 
floaters to the VA eye examiner, as opposed to a report of 
visual floaters, which by history, physical examination, and 
laboratory testing could not be attributed to a known 
clinical diagnosis.

Additionally, service connection is not warranted on the 
basis of a qualifying chronic disability defined by a cluster 
of signs or symptoms, as it does not include any 
manifestations such as those defined in 38 C.F.R. § 3.317(b).  
Moreover, service connection is not warranted on a direct 
basis.  The Board acknowledges that the Veteran did have 
complaints related to his eyes in service; however, the 
Veteran did not complain of visual floaters, but complained 
of eye pain, itching, discharge, and redness.  No medical 
professional provides findings or opinions regarding the 
Veteran's visual floaters being due to service, and neither 
the Veteran nor his representative has presented or alluded 
to the existence of any such medical evidence or opinion.  
There is simply a lack of any medical evidence demonstrating 
that his current disability is related to military service.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for 
visual floaters loss is denied.  See 38 U.S.C.A §5107 (West 
2002 & Supp. 2009).

The Board acknowledges the Veteran's belief that he has right 
ear hearing loss, peripheral neuropathy of the bilateral 
upper and lower extremities, short-term memory loss, and 
visual floaters related to his military service.  However, 
there is no evidence of record showing that the Veteran has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis 
and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2009).  
Consequently, the Veteran's own assertions as to diagnosis 
and etiology of a disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claims.  The Veteran does not have 
right ear hearing loss, peripheral neuropathy of the 
bilateral upper and lower extremities, short-term memory 
loss, and visual floaters that are traceable to disease or 
injury incurred in or aggravated during active military 
service.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2003, before the AOJ's initial adjudication of the claim.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured by the RO's 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Although the notification did not inform 
the appellant about what was required to reopen his hearing 
loss claim, since the Veteran's claim is being reopened, he 
was not prejudiced by any lack of notification.  
Additionally, while the notification did not include the 
criteria for assigning disability ratings or for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Board notes that the Veteran was 
apprised of these criteria in correspondence dated in March 
2006.  The RO also provided a statement of the case (SOC) and 
two supplemental statements of the case (SSOC) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.

VA opinions with respect to the issues on appeal were 
obtained in May and June 2003, and March 2007.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinions obtained in this case were sufficient.  The March 
and June 2003 opinions were predicated on a full reading of 
the VA medical records in the Veteran's claims file.  While 
the March 2007 examination was not predicated on a full 
reading of the Veteran's claims file, the opinion is still 
sufficient as it provides the necessary information regarding 
the pertinent issue; whether the Veteran's right ear hearing 
loss is considered a disability for VA purposes.  The 
opinions consider all of the pertinent evidence of record, 
the statements of the appellant, and provide explanations for 
the opinions stated.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for peripheral neuropathy 
of the bilateral upper and bilateral lower extremities, 
including as due to undiagnosed illness is denied.

Entitlement to service connection for short-term memory loss, 
including as due to undiagnosed illness is denied.

Entitlement to service connection for visual floaters, 
including as due to undiagnosed illness is denied.


REMAND

The Veteran was afforded a VA examination in May 2003.  The 
examiner opined that the Veteran did not meet the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria for a diagnosis of 
PTSD.  However, a letter from L.W., M.D. dated in July 2009 
indicates that the Veteran was opined to suffer from PTSD as 
a result of his experiences in the Gulf War.

In light of a diagnosis of PTSD from a private physician 
dated six years after the VA examination, the Board finds 
another examination would be beneficial to determine if the 
Veteran currently meets the DSM-IV criteria for a diagnosis 
of PTSD.  In the report, the examiner should address the 
relationship between any diagnosed PTSD and the Veteran's 
claimed in-service stressors.


Additionally, the RO has not attempted to verify the 
Veteran's claimed stressors.  The Veteran served in Southwest 
Asia from October 1990 to April 1991.  His personnel records 
indicate his military occupational specialty (MOS) was canon 
crewmember.  As part of his stressors, the Veteran reported 
that in January 1991 his unit engaged the enemy and was 
involved in bombings.

The Board finds that the Veteran has provided sufficient 
information to attempt verification of his stressors.  
However, his personnel records do not indicate what unit he 
was assigned to during Operation Desert Storm.  Therefore, 
the Veteran must provide this information, and then, after 
receiving any additional information from the Veteran, the 
AOJ should submit a request to the United States Army and 
Joint Services Records Research Center (JSRRC) (formerly the 
United States Armed Services Center for Unit Records Research 
(CURR)) to verify the Veteran's stressors. 

Accordingly, the case is REMANDED for the following actions:

1.  Send a letter requesting that the 
Veteran provide the unit to which he 
was assigned when he was part of an 
artillery battery during Operation 
Desert Storm.  

2.  Then, a letter should be prepared 
asking JSRRC to provide the unit 
records for January 1991 for the unit 
identified by the Veteran.  Any 
additional action suggested by JSRRC 
should be accomplished.

3.  After receiving a response from 
JSRRC (and any other contacted entity) 
and associating with the claims file 
all available records and/or responses 
received pursuant to the above-
requested development, the Veteran 
should be scheduled for VA psychiatric 
examination.  The claims file should be 
reviewed by the examiner.

Psychological testing should be 
conducted with a view toward 
determining whether the Veteran in fact 
meets the criteria for a diagnosis of 
PTSD.  The examiner should thereafter 
review the Veteran's claims file and 
test results, examine the Veteran, and 
provide an opinion as to whether the 
Veteran has symptomatology that meets 
the diagnostic criteria for PTSD.  The 
examiner should identify the specific 
stressor(s) underlying any diagnosis of 
PTSD and should comment upon the link 
between the current symptomatology and 
any corroborated in-service 
stressor(s).  A complete rationale 
should be provided for all opinions 
expressed.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  All 
indicated tests should be conducted and 
those reports should be incorporated into 
the examination and associated with the 
claims file.  The AOJ should ensure that 
the examination report complies with this 
remand and answers the questions 
presented in the examination request.  If 
any report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2009).

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the issue of service 
connection for PTSD in light of all 
information or evidence received.  If the 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


